
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1534
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Lee of New York
			 (for himself, Mr. King of New York,
			 Mr. Dreier,
			 Mr. Burton of Indiana,
			 Mr. Hunter,
			 Mr. Rooney,
			 Mr. Rogers of Michigan,
			 Mr. Lance,
			 Mr. Ryan of Ohio,
			 Mr. Camp, Mr. Wolf, Mr.
			 Gerlach, Mr. Moran of
			 Virginia, Mr. Shuster,
			 Mr. Chaffetz,
			 Mr. Frank of Massachusetts,
			 Mr. Miller of Florida,
			 Mr. Boozman, and
			 Mr. Graves of Missouri) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring Special Agent William G. Clark of
		  the Bureau of Alcohol, Tobacco, Firearms and Explosives for his heroic actions
		  while protecting the life of a woman in danger.
	
	
		Whereas Special Agent William G. Clark is a trained
			 officer who was assigned to the U.S. Virgin Islands to address rising gun crime
			 in 2008;
		Whereas Special Agent Clark responded to the plea of a
			 female neighbor who was being threatened by her partner, an intoxicated male
			 with previous history of domestic violence;
		Whereas Special Agent Clark was in full compliance with
			 the established policies of the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives;
		Whereas Eduardo M. Halley, a member of the ATF Miami Field
			 Office in charge of investigating the incident in the U.S. Virgin Islands said
			 that Special Agent Clark acted with prudence and restraint, and that he
			 resorted to the use of deadly force only in response to an imminent and deadly
			 threat to his safety and the safety of others; and
		Whereas Special Agent Clark is a resident of Rochester,
			 New York, and this matter is of importance and concern to the Rochester
			 Community: Now, therefore, be it
		
	
		That the House of Representatives honors
			 Special Agent William G. Clark of the Bureau of Alcohol, Tobacco, Firearms and
			 Explosives for his heroic actions, exemplary service, and selfless acts to
			 protect the lives of others.
		
